Citation Nr: 1829390	
Decision Date: 06/06/18    Archive Date: 06/27/18

DOCKET NO.  15-03 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) National Cemetery Administration (NCA) Memorial Programs Service Processing Site in Nashville, Tennessee


THE ISSUE

Entitlement to a government -furnished headstone or marker for the deceased Veteran.


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from June 1898 to December 1898.  The Veteran died in January 1968.  The appellant is the Veteran's adult grandson.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2014 decision in which the NCA denied the claim for a Government-furnished headstone or marker.  In September 2014, the appellant filed a notice of disagreement (NOD).  In September 2014, a statement of the case (SOC) was issued.  In January 2015, the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  

In addition to a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.


FINDING OF FACT

The Veteran died in January 1968 and is memorialized by a marked grave in a private cemetery.


CONCLUSION OF LAW

The criteria for entitlement to a government-furnished headstone or marker for the Veteran's grave have not been met.  38 U.S.C. § 2306 (2012); 38 C.F.R. § 38.631 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

As will be explained below, the claim for a Government-furnished headstone or marker lacks legal merit.  As the law, and not the facts, is dispositive of the appellant's claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2014); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

II.  Analysis

The appellant argues that he is entitled to a Government-furnished headstone or marker to memorialize the deceased Veteran.  It is uncontroverted that the Veteran died in January 1968 and is memorialized by a marked grave in a private cemetery.

Governing law provides that (if the individual requesting certified that a headstone or marker will be placed on the grave for which it was requested) VA will furnish a headstone or marker for the grave of a veteran who: (1) died on or after November 1, 1990; (2) is buried in a private cemetery; and (3) was eligible for burial in a national cemetery.  See 38 U.S.C. § 2306; 38 C.F.R. § 38.361.  Any person classified as a "veteran" is eligible for burial in a national cemetery.  38 U.S.C. § 2402; 38 C.F.R. § 38.620(a).

Nothing in the evidence of record indicates that the Veteran died on or after November 1, 1990, or that VA has authority to furnish a Government-furnished headstone or marker for placement on a privately-marked grave in a private cemetery if the Veteran died before November 1, 1990.  Because the Veteran died prior to November 1, 1990, he is not eligible for a Government-furnished headstone or marker on his privately-marked grave in a private cemetery. 

While the Board sympathizes with the appellant's claim and recognizes the honorable service of the Veteran, the governing statutes establish very specific eligibility requirements for the provision of Government-furnished headstones or markers.  Such authority is prescribed by Congress and implemented via regulations enacted by VA, and neither the agency of original jurisdiction nor the Board is free to disregard laws and regulations enacted for the administration of VA programs.  See 38 U.S.C. § 7104(c); 38 C.F.R. § 20.101(a).  In other words, the Board is bound by the governing legal authority, and is without authority to grant benefits on an equitable basis.  See 38 U.S.C. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

As, on these facts, there is no legal basis to award a Government-furnished headstone or marker, the appellant's claim must be denied as a matter of law.  See Sabonis, supra.


ORDER

The claim for a Government-furnished headstone or marker is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


